DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 27, 30-31, 38-39, 42-43, 46, and 48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/28/2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “antenna” of the “antenna coupled to the antenna coupling” first appearing in claim 6, and the same “antenna” in claim 7 which depends from the same antenna in claim 6, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Claim Rejections - 35 USC § 112
Claims 6-7, 13 and 15-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6 and 16, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). In order to further prosecution, the limitations following “for example” will be interpreted as equivalent to optional limitations.
Claim 7 is indefinite for depending from the indefinite subject matter of claim 6.
Claim 13 recites the limitation "the substrate" in sections (a) and (b).  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the deflectable member." There is insufficient antecedent basis for this limitation in the claim.
Claim 16 is further indefinite for depending from the indefinite subject matter of claim 15.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-7, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20110036173 A1 to Chommeloux, et al. (hereinafter Chommeloux).
Regarding claim 1, Chommeloux anticipates an implantable intravascular pressure sensor [0001] comprising:
a first transducer (36) arranged to provide a pressure dependent signal in response to alternating electrical signals of a first frequency band ([0048-0052, 0059, 0073], device is configurable to send a responding pressure signal by resonating in response to a signal transmitted at a first frequency from an interrogation system/unit) (Fig 6);
a second transducer (reference resonator/sensor 38) arranged to provide a reference signal in response to alternating electrical signals of a second frequency band different from the first frequency band ([0048-0052, 0059, 0073], reference resonator is configured to operate at a different interrogation frequency than the pressure resonator) (Fig 6); and


Regarding claim 6, Chommeloux anticipates the limitations of claim 1, further comprising an antenna (integrated into stent 42) coupled to the antenna coupling [0010, 0075] (Fig 6), the antenna being adapted for sending and receiving said signals  ([0049-0052], each acoustic wave sensor transducer is configured to couple with the antenna, wherein the antenna is configured to receive an interrogation signal from interrogation system 1, then transmit a resonant frequency comprising the measured intravascular pressure in response), for example wherein the alternating electrical signals comprise radio frequency (RF) signals ([0045], interrogation system/unit is configured to send and receive signals within the ISM Ultra-High frequency RF bands such as 433 MHz, 868 MHz, and 2.45 GHz).

Regarding claim 7, Chommeloux anticipates the limitations of claim 6, wherein the antenna (integrated into stent 42) has a bandwidth which encompasses the first frequency band and second frequency band ([0010, 0045, 0075], antenna coupled with the transducers is configured to send and receive signals within the ISM Ultra-High frequency RF bands such as 433 MHz, 868 MHz, and 2.45 GHz).



Regarding claim 18, Chommeloux anticipates the limitations of claim 1, wherein the first transducer and the second transducer comprise interdigitated transducers IDTs (metallic electrodes 20) on a surface of a piezoelectric crystalline (quartz) substrate [0057] (Fig 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chommeloux in view of US 20160058324 A1 to Cao.
Regarding claim 8, Chommeloux teaches the limitations of claim 1, however Chommeloux does not teach the pressure dependence of the response provided by the first transducer is associated with deflection of a deflectable member by changes in intravascular pressure; and
the reference response is associated with a reference member arranged to be deflected less than the deflectable member by those same changes in intravascular pressure.
Cao teaches the pressure dependence of the response provided by a first transducer (pressure sensor 24) is associated with deflection of a deflectable member (membrane) by changes in intravascular pressure ([0038, 0048-0049], device can be configured to be implanted in and measure pressure within vascular tissue) (Fig 8B); and
the reference response is associated with a reference member (membrane for reference sensor/electrode 26) arranged to be deflected less than the deflectable member by those same changes in intravascular pressure [0048-0049] (Fig 8B).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Chommeloux to have the pressure dependence of the response provided by the first transducer is associated with deflection of a deflectable member by changes in intravascular pressure; and


Regarding claim 13, Chommeloux in view of Cao teach the limitations of claim 8, however Chommeloux does not teach the different deflectability of the reference member and the deflectable member is associated with at least one of:
(a) different thicknesses of the substrate; and
(b) arrangement of support of the substrate.
Cao teaches the different deflectability (displacement) of the reference member (membrane for reference sensor/electrode 26) and the deflectable member (membrane for pressure sensor 24) is associated with at least one of width of a membrane substrate [0048-0049].
Although Cao does not explicitly state the difference in deflectability is associated with a thickness, there is sufficient disclosure and motivation that one of ordinary skill in the art would be motivated to experiment by modifying the other dimensions shown in Fig 8B, including the thickness of the reference electrode 26’s membrane, by the suggested increments ([0048], e.g. by 5%, 10%, 20%, etc.) in order to find the optimal dimensions to reduce the sensitivity of a reference sensor to pressure, because doing so would help ensure the reference sensor of Chommeloux’s sensitivity to pressure is optimally reduced so that it can be used to determine and reduce second order effects caused by variations due to stress and temperature, as recognized by Cao [0014, 0048].

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chommeloux in view of US 20070118039 A1 to Bodecker, et al. (hereinafter Bodecker).
Regarding claim 15, Chommeloux teaches the limitations of claim 7, however Chommeloux does not teach the deflectable member is coupled to an enclosed cavity that provides a reference pressure, whereby the deflectable member is deflected as the cavity is compressed or expanded in response to changes in intravascular pressure.
Bodecker teaches a deflectable member (sheathing/membrane 430) is coupled to an enclosed cavity (enclosing liquid 432) that provides a reference pressure ([0030, 0080, 0082], fluid 432 provides a reference pressure for active pressure sensors 406 that is negligibly effected by endothelia growth or plague) (Fig 6), whereby the deflectable member is deflected as the cavity is compressed or expanded in response to changes in intravascular pressure ([0030, 0082], membrane enclosing the cavity comprising fluid 432 covering the pressure sensors may flex and move in order to compress to transmit intravascular pressure from the external environment to the enclosed pressure sensors) (Fig 6).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Chommeloux to have the deflectable member is coupled to an enclosed cavity that provides a reference pressure, whereby the deflectable member is deflected as the cavity is compressed or expanded in response to changes in intravascular pressure, because doing so would help reduce or eliminate the effects of endothelization on the surface of the sensor, as recognized by Bodecker [0019].


Bodecker teaches the deflectable member (sheathing/membrane 430) at least partially encloses said cavity (enclosing liquid 432) [0030, 0080, 0082] (Fig 6), for example wherein the deflectable member is provided by a membrane [0030], for example wherein the membrane has a thickness of less than 200 μm, for example less than 60 μm, for example more than 5 μm, for example more than 10 μm, for example more than 20 μm, for example less than 100 μm, for example less than 60 μm.
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Chommeloux to have the deflectable member at least partially encloses said cavity, for example wherein the deflectable member is provided by a membrane, for example wherein the membrane has a thickness of less than 200 μm, for example less than 60 μm, for example more than 5 μm, for example more than 10 μm, for example more than 20 μm, for example less than 100 μm, for example less than 60 μm, because doing so would help reduce or eliminate the effects of endothelization on the surface of the sensor, as recognized by Bodecker [0019].

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chommeloux in view of US 20090299216 A1 to Chen, et al. (hereinafter Chen).

Chen teaches conductive elements are arranged to provide an LCR circuit [0045-0047] (Fig 1).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Chommeloux to have the conductive elements are arranged to provide an LCR circuit, because doing so would have the predictable result of monitoring pressure based on monitoring the phase-dip shift in the resonance frequency of an LCR circuit of the resonant sensor, as recognized by Chen [0046-0047].

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Chommeloux in view of US 20070282172 A1 to Toumazou, et al. (cited by Applicant, hereinafter Toumazou).
Regarding claim 22, Chommeloux teaches the limitations of claim 1, however Chommeloux does not teach the two transducers each comprise bulk acoustic wave (BAW) transducers.
Toumazou teaches two transducers (8, 10) each comprise bulk acoustic wave (BAW) transducers [0030, 0033, 0045] (Fig 1).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to substitute the two surface acoustic wave (SAW) transducers [0004, 0008] for bulk acoustic wave (BAW) transducers, because doing so would have the predictable result of having the transducers sense the acoustic wave through the body of the device rather than along its surface, as recognized by Toumazou [0045].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20140296687 A1, US 20040073137 A1, and US 20140275830 A1 are mentioned because they discloses an implantable pressure sensors comprising a membrane enclosing a chamber.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 




/Raymond P Dulman/Examiner, Art Unit 3791                                                                                                                                                                                                        /DANIEL L CERIONI/Primary Examiner, Art Unit 3791